Citation Nr: 1600342	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-09 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an extension beyond August 31, 2010, for a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of left shoulder disability following surgery.

2.  Entitlement to an evaluation in excess of 20 percent for left shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability.

4.  Entitlement to an increased evaluation for cervical spine disability, to include an earlier effective date for the assignment of service connection and for an extension of the temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of that disability following surgery.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 2005 to November 2005, and from January 2010 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for right knee disability and assigned a 10 percent evaluation for that disability, effective April 12, 2012-the date of his claim for service connection-awarded a temporary total evaluation for the Veteran's left shoulder disability from July 12, 2010 through August 31, 2012, and also denied an evaluation greater than 20 percent for the Veteran's left shoulder disability.  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned in August 2015; a transcript of that hearing is associated with the claims file.

The issues respecting the Veteran's cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has been assigned a temporary total evaluation under 38 C.F.R. § 4.30 for his left shoulder disability necessitating convalescence following surgery from July 12, 2010 through August 31, 2010.  

2.  Since September 1, 2010, the evidence of record does not demonstrate that the Veteran necessitated further convalescence of his left shoulder disability following surgery; that his left shoulder disability had severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement; or, the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited).

3.  The Veteran is left-hand dominant.

4.  The Veteran's left shoulder disability does not demonstrate ankylosis of the scapulohumeral articulation, a loss of head of his humerus (flail shoulder), nonunion of his humerus (false flail joint), fibrous union of his humerus, malunion of his humerus, or recurrent dislocation of his scapulohumeral joint, throughout the appeal period.

5.  Throughout the appeal period, the Veteran's left shoulder limitation of motion is more closely approximate to shoulder level rather than midway between side and shoulder level.  

6.  Throughout the appeal period, the Veteran's right knee is shown to have a limitation of flexion to no less than 100 degrees; limitation of extension to 10 degrees or more; and the evidence of record does not demonstrate a disability picture more closely approximate to slight right knee instability.  



CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for a left shoulder disability beyond August 31, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.30 (2015).

2.  The criteria establishing an evaluation in excess of 20 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203 (2015).

3.  The criteria establishing an evaluation in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

Regarding the right knee increased evaluation claim, that claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

Respecting the left shoulder increased evaluation claim and the temporary total claim, the Veteran was sent a letter in April 2012 that provided information as to what evidence was required to substantiate those claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to those issues.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2015 Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Extension of Temporary Total Evaluation for Left Shoulder Disability Beyond September 1, 2010

The evidence of record demonstrates that the Veteran underwent an arthroscopic surgery of his left shoulder on July 12, 2010; the AOJ has assigned a temporary total evaluation under 38 C.F.R. § 4.30, for convalescence of the left shoulder disability following that procedure, through August 31, 2010.  The Veteran's left shoulder disability was returned to its 20 percent evaluation under Diagnostic Code 5299-5203, effective September 1, 2010.  

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  See 38 C.F.R. § 4.30 (2015).  

The Board notes, however, that such extensions of 1, 2, or 3 months can be made for a total of 6 months under the provisions of (a)(1), (2) or (3), but that extensions of 1 or more months (up to 6 additional months) beyond the initial 6-month period may only be awarded under the provisions of (a)(2) or (3).  See 38 C.F.R. § 4.30(b)(1), (2).

On appeal, the Veteran has argued that he should be assigned a temporary total evaluation under 38 C.F.R. § 4.30 through November 30, 2010, as he was released from surgical care to return to work on December 1, 2010.  

In a July 14, 2010 report from Dr. P.J.L., it was noted that the Veteran was two days status post left shoulder joint excision.  The Veteran's left shoulder was clean, dry, and his shoulder swelling was minimal without drainage.  On July 21, 2010, the Veteran-9 days post-surgery-complained of a mild degree of left shoulder soreness.  Examination showed his left shoulder portals were clean and dry; there was mild swelling of the AC joint but the rest of the shoulder had minimal to no swelling.  He was apprehensive respecting range of motion, although he was able to raise his arm to about 90 degrees but complained of pain as he did so.  

On August 12, 2010, the Veteran reported that his left shoulder was feeling better.  It was noted that his therapy notes indicated that he was "progressing faster with this surgery than he did with his last."  He still, however, complained of soreness.  On examination, the Veteran was noted to have slight shoulder swelling but the portals were healed appropriately.  He had range of motion to 165 elevation with external rotation of 50 degrees with his arm at the side; the Veteran was told to continue physical therapy and to follow-up in 4 weeks.

On September 9, 2010, the Veteran-8 weeks after surgery-was noted as being in physical therapy and progressing better than he did after his first surgery, though he was "still having some discomfort in his shoulder, however."  His left shoulder had 175 degrees of elevation and 90 degrees of external rotation with the arm abducted and his internal rotation was to his T12.  X-rays taken at that time shown a 1.4 cm distal clavicle excision with a clear space between the distal clavicle and the acromion with no residual bone noted.  Dr. P.J.L. concluded as follows:

I told the [Veteran] that his x-rays look great and that I clinically think he is doing ok.  I encouraged him to work on his strengthening over the next three to four weeks.  We will check him back in four week and at that time I would anticipate releasing him.  

On October 7, 2010, the Veteran continued to report that his left shoulder was uncomfortable.  He was experiencing some swelling by the AC joint area; he felt weak and did not feel that he could use the arm for strenuous activities.  On examination, the Veteran's arthroscopic portals were healed.  He had mild swelling at the site of the AC joint resection.  Active elevation was to approximately 160 to 170 degrees with wincing as it was performed.  External rotation was to approximately 80 to 90 degrees, again with complaints of discomfort and wincing.  Palpitation of the shoulder rotator cuff diffuse generalized discomfort.  Dr. P.J.L. indicated that the Veteran 

continues to complain of pain and functional loss in the left shoulder that is not necessarily consistent with the nature of the procedures performed. . . . It is not clear to me why he continues to exhibit the subjective limitations that he describes.  He is three months status post shoulder arthroscopy.  X-rays postoperatively shown a thorough resection of the AC joint area.  The [Veteran] questioned me as to when he could expect to have his strength back and I told him that would be impossible for me to predict but that most patents with this surgery are typically more advanced regarding pain and functional levels than he is at this point.

The Veteran was referred to Dr. C. for additional evaluation.  Dr. C. saw the Veteran on October 18, 2010, and after evaluation particularly of the Veteran's cervical spine, Dr. C. indicated that the Veteran was "extremely hypersensitive in the skin on the left side" he wondered if this was an element of early reflex sympathetic dystrophy.  Dr. C. additionally concluded as follows:

I do not think he is going to be able to go back to work with repetitive overhead work or work above chest height and certainly not at this point. . . . I suspect that he needs to go back to work with repetitive overhead work restrictions.

By October 26, 2010, the Veteran again saw Dr. P.J.L., but at this time, he was complaining of numbness and tingling of his left upper extremity.  After examination, Dr. P.J.L. indicated that the Veteran's pain was out of proportion to the previous surgical procedures as well as time from surgery; he noted Dr. C.'s assessment of a possible reflex sympathetic dystrophy condition and referred the Veteran for a cervical spine MRI.  By November 2010, the Veteran had the MRI, and Dr. P.J.L. noted that they showed evidence suggestive of a left C5-6 disc herniation with possible nerve root compression; at that time, Dr. P.J.L. diagnosed the Veteran with "[o]ngoing left shoulder pain status post left shoulder arthroscopy.  Findings suggest that there is no further surgical intervention required.  Left upper extremity pain and numbness.  Recent MRI is suggestive of a possible cervical spinal origin."  The Veteran was referred for cervical spine treatment at that time.  

Finally, on December 2, 2010, Dr. P.J.L. indicated that the Veteran was undergoing treatment for probable cervical radiculopathy with Dr. L. at that time.  After examination, Dr. P.J.L. concluded as follows:

The [Veteran] is going to be released today regarding his left shoulder.  Based on my knowledge of his shoulder from his previous surgeries, I do not think there is any other treatment that would be of benefit for the shoulder itself.  I think that his painful symptoms would be out of proportion to any particular problem with the shoulder at this time and would therefore assume that if they are based in organic pathology that the cervical spine is probably the source.  I do not think any restrictions are required for the shoulder itself at this time.  

Based on the foregoing evidence, the Board finds that an extension of a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following the July 12, 2010 surgery for the Veteran's left shoulder disability must be denied.  Specifically, the Board notes that the Veteran's left shoulder was progressing ahead of schedule and was noted as being "better" in late August 2010.  In September 9, 2010, Dr. P.J.L. noted his physical therapy was progressing well and better than his previous surgery course.  While there was some discomfort noted at that time, Dr. P.J.L. was considering releasing the Veteran at that time.  

However, by the time the Veteran was seen 4 weeks later, he began to manifest extreme left shoulder pain and other symptoms.  Ultimately, however, Dr. P.J.L. felt that these symptoms were not the result of the Veteran's left shoulder surgery, but rather due to the Veteran's cervical spine disability, including probable left cervical radiculopathy.  Those symptoms, which Drs. C. and P.J.L. both have explicitly linked to the Veteran's cervical spine disability rather than his left shoulder surgery, are therefore clearly rated by the Veteran's evaluation for his cervical spine disability; contemplation of those symptoms in conjunction with an extension of convalescence due to the Veteran's left shoulder surgery would therefore be impermissible pyramiding in this case.  See 38 C.F.R. § 4.14 (2015).

While the Board acknowledges that the Veteran was not ultimately released from care for his left shoulder surgery until December 2, 2010, as indicated by Dr. P.J.L.'s treatment records, the extent of the Veteran's convalescence was essentially completed by August 31, 2010; as noted in the September 9, 2010 record, Dr. P.J.L. was so encouraged by the Veteran's progress that he was contemplating releasing him from care at that time or after one additional perfunctory follow-up appointment.  

Based on these facts, the Board finds that the evidence of record demonstrates that convalescence due to surgery following the July 12, 2010 left shoulder surgery was not necessary after August 31, 2010.  Moreover, there is no evidence that the Veteran was immobilized by cast or other restraint respecting his left shoulder disability after that time, nor is there any evidence of severe postoperative residuals; of particular note, the Veteran's surgical wounds were healed by that time and there was no evidence that he had any therapeutic immobilization of his left shoulder at that time.  

Accordingly, the Board must deny the Veteran's claim for an extension of his temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following his July 12, 2010 left shoulder surgery based on the foregoing evidence and analysis.  See 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.30.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Left Shoulder Disability

The Veteran filed his claim for a temporary total evaluation for his left shoulder disability in February 21, 2012; in an April 12, 2012 statement, the Veteran clarified that he also wanted an increased evaluation for his left shoulder disability.  Accordingly, the Board has construes the Veteran's February 2012 claim to be the Veteran's claim for increased evaluation of his left shoulder disability; the Board has therefore considered all of the evidence since February 21, 2011 in this case.  See 38 C.F.R. § 3.400(o) (2015).

In this case, the Board notes that the Veteran was assigned a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following left shoulder surgery from July 12, 2010 through August 31, 2010; the Veteran has additionally been assigned a 20 percent evaluation for his left shoulder disability throughout the appeal period beginning February 21, 2011.  The Veteran's 20 percent evaluation for his left shoulder disability has been assigned under Diagnostic Code 5299-5203.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  In this case, the Veteran's left upper extremity, including his left shoulder, has been found to be his major or dominant extremity for purposes of evaluation.  

Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  

Other alternatively applicable Diagnostic Codes include Diagnostic Code 5201 which provides a 20 percent evaluation for limitation of motion of the major arm at the shoulder if it is limited to shoulder level, 30 percent if motion is limited midway between the side and shoulder level, and 40 percent if motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Diagnostic Code 5200, which provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable, with abduction limited to 25 degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2015).  

Finally, Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity, and a 30 percent evaluation with a marked deformity.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

Turning to the evidence of record, the Veteran underwent an August 2010 VA general medical examination in which his left shoulder was examined.  At that time, the Veteran reported "popping" his left shoulder during service while performing physical training.  It was noted at that time that the Veteran had two arthroscopic surgeries of his left clavicle; one in February 2010 and another in July 2010.  The Veteran also reported that his left hand was his dominant hand.  

On examination, the Veteran was noted as needing no assistive devices respecting his left shoulder.  He reported pain in his left upper extremity.  The examiner noted that the Veteran had deformity, tenderness, and guarding of movement of his left shoulder.  He had left shoulder flexion to 90 degrees, abduction to 80 degrees, and internal and external rotation to 30 degrees; there was objective evidence of pain with active motion noted both before and after repetitive testing.  The examiner noted that there was no additional impairment of range of motion following repetitive testing/repeated use.  The Veteran's left upper extremity was noted as having no abnormal findings and a normal radial pulse; his neurological examination, reflex, and muscle strength examinations were normal.  He had normal muscle tone and did not have any muscle atrophy.  X-rays of the left shoulder revealed status post surgical resection of the distal left clavicle.  The examiner noted that the Veteran had lost 24 weeks of work over the last year due to his left shoulder surgeries and pain.  The examiner noted that the Veteran had problems with lifting and carrying, difficulty reaching and pain and decreased strength of his left upper extremity as a result of his left shoulder disability; specifically the examiner noted that the Veteran had difficulty lifting soda boxes, which directly affected his occupation.  

VA treatment records indicate that the Veteran was seen for his left shoulder in conjunction with treatment for other ailments or for purposes of generalized care; however, those records also indicate that the Veteran was being treated for his left shoulder by private treatment providers.  In February 2001 and September 2011, VA examination revealed that the Veteran had "moderate restriction" and "mild restriction," respectively, in the range of motion in his shoulder, although actual ranges of motion were not obtained at that time.  

The Board also notes that the Dr. P.J.L. records noted above in regards to the Veteran's left shoulder disability related to his convalescence claim are reincorporated herein by reference as relevant evidence.  

In a November 2010 Dr. D.M.L. record pertaining to treatment for the Veteran's cervical spine disability, the Veteran's range of motion of the left shoulder was as follows: flexion to 160 degrees; abduction to 120 degrees, and internal and external rotation to 60 degrees, with pain at the endpoints.  There was tenderness to palpitation of the AC joint noted.  The Veteran was prescribed physical therapy for his cervical spine, and those records were reviewed in conjunction with this case.

In a January 2011 examination of the Veteran's cervical spine disability, Dr. P.A.B. noted that the Veteran's left shoulder had pain with flexion, restricted extension, pain with internal rotation, restricted external rotation, pain with external rotation, and restricted abduction; no ranges of motion were obtained at that time.  

The Veteran filed his claim for a temporary total evaluation for his July 2010 left shoulder surgery in February 2012, and clarified he was also asking for an increased evaluation of his left shoulder disability in an April 2012 correspondence.  

The Veteran underwent a VA examination of his left shoulder disability in May 2012, at which time he was noted as having a left shoulder muscle strain diagnosed in July 2009.  The Veteran reported having two surgeries of his left shoulder in February and July 2010.  At that time, the Veteran reported that his left shoulder "remain[ed] sore."  He also indicated that his left hand was his dominant hand.  The Veteran denied any flare-ups of his left shoulder disability.  

On examination, it does not appear that the Veteran performed range of motion testing at that time.  The examiner noted that the "Veteran's subjective complaints of pain and intentional decreased range of motion makes it difficult to assess true normal range of motion."  The examiner concluded that the Veteran did not have any additional limitation of motion or functional impairment of the left shoulder after repetitive testing/repeated use or flareup.  The examiner noted that the Veteran did not have guarding of his left shoulder, although there was tenderness on palpitation.  There was no ankylosis of the Veteran's left shoulder on examination and his muscle strength testing was normal.  The Veteran was unable to perform the Hawkins' impingement, empty-can, external rotation/infraspinatus strength, lift-off subscapularis, and crank apprehension and relocation testing.  The examiner noted that there was no history of mechanical symptoms or recurrent dislocation or subluxation of the glenohumeral joint.  The examiner additionally noted that there was no any other impairment of the clavicle or scapula at that time, including mal- or nonunion of the clavicle or scapula.  The Veteran had tenderness on palpitation of the AC joint, although he had a negative cross-body adduction test.  The Veteran did not have a total left shoulder replacement or any other residuals of his two noted arthroscopic left shoulder surgeries.  The examiner found that the Veteran would not be equally served with prosthesis of the left shoulder.  The examiner noted that an August 2010 x-ray noted there was evidence of status post surgical resection of the distal left clavicle, although an otherwise unremarkable left shoulder; a May 2012 x-ray showed no change from the August 2010 x-ray, noting a distal clavicle resection, a normal glenohumeral joint, and no acute abnormality.  The examiner concluded that the Veteran's left shoulder disability did not impact his ability to work at that time; the Veteran was noted as working as a janitor 4 hours a day at that time.  

The Veteran underwent another VA examination of his left shoulder disability in December 2012.  The examiner noted that the Veteran had a left shoulder strain diagnosed in 2009 and degenerative changes of the left AC joint status post subacromial decompression and AC joint excision diagnosed in 2010.  The Veteran reported having 2 surgeries of his left shoulder and that he continued to have pain on raising his arm overhead.  He reported that his left hand was his dominant hand.  He also reported flareups which occurred when raising overhead.  

On examination, the Veteran's left shoulder had 80 degrees of flexion and abduction, with pain at both of those points.  The examiner noted that an "accurate [range of motion was] difficult to get since the Veteran stated he has pain on raising his arm."  The Veteran's range of motion was unchanged after repetitive use testing.  The examiner noted that the Veteran did not have any additional limitation of functional impairment of the left shoulder following repetitive testing/repeated use.  The examiner noted that the Veteran had less movement than normal and pain on movement, as noted by his range of motion testing.  The examiner noted tenderness to palpitation and guarding of the Veteran's left shoulder.  There was no evidence of ankylosis of his left shoulder on examination, and he had normal muscle strength testing.  The Veteran had positive Hawkins' impingement and lift-off subscapularis testing, but negative empty-can and external rotation/infraspinatus strength testing.  The examiner noted that there was no history of mechanical symptoms or glenohumeral joint subluxation or recurrent dislocation; he had a negative crank apprehension and relocation test.  The examiner, however, did note that the Veteran had degenerative joint disease (DJD) of the left AC joint status post resection; there was no other clavicle or scapula impairment noted, including mal- or nonunion of the left clavicle or scapula.  There was noted tenderness on palpitation of the left AC joint, although he had a negative cross-body adduction test.  The Veteran was noted as having two arthroscopic surgeries with residual pain, although he had not had a total replacement of his left shoulder.  The examiner found that the Veteran would not be equally served by prosthesis of the left shoulder.  There was noted evidence of degenerative arthritis on diagnostic testing, although there were no other significant diagnostic findings.  The examiner concluded that the Veteran's left shoulder disability impacted his employment by making raising his left arm overhead difficult.

In his April 2013 substantive appeal, the Veteran stated that his symptoms of his left shoulder disability "show[ed] a greater evaluation assignment."

The Veteran underwent another VA examination of his left shoulder in September 2013.  The examiner noted that the Veteran had a left shoulder strain diagnosed in 2009 and degenerative changes of the left AC joint status post subacromial decompression and AC joint excision diagnosed in 2010.  The Veteran complained of difficulty raising his left arm overhead; he reported he was left-hand dominant.  He also reported flareups when raising overhead.  On examination, the examiner's findings are the exact same as those noted in the December 2012 examination report, above.  The examiner concluded that the Veteran's left shoulder disability impacted physical employment by making it difficult to raise his left arm overhead; there was no impact on sedentary employment.  In a January 2014 addendum, the examiner stated that she "cannot report additional loss of [range of motion] during flareups without resorting to mere speculation as this would require exam during flareup."  She additionally clarified in a November 2014 addendum, as follows:

I have reviewed [the claims] file and recent exam.  Veteran has knee, shoulder and neck conditions.  I cannot report further loss of [range of motion] due to knee, shoulder or neck flareups without resorting to mere speculation as this would require exam of Veteran during flareups.  I cannot provide additional [range of motion] requested above without resorting to mere speculation as this information was not provided in exam and [range of motion] can only be determined through physical exam.

Finally, the Veteran testified in his August 2015 hearing that he was having trouble lifting stuff over his head and that it hurts when he does so; he indicated that he lost one job as a result of his two surgeries and had to quit a second job due to his left shoulder limitations following surgery.  He finally indicated that he has a hard time interacting with his seven grandchildren due to his left shoulder.  

Based on the foregoing evidence, the Board must deny an evaluation in excess of 20 percent for the Veteran's left shoulder disability.  The reasoning is as follows.

First, the highest evaluation available under Diagnostic Code 5203 is a 20 percent evaluation, which the Veteran has currently been assigned.  Also, the Board has considered the applicability of Diagnostic Code 5003 and 5010; however, as the Veteran's left shoulder is a single major joint and there is no evidence of any incapacitating episodes for the left shoulder throughout the appeal period, the Board cannot find that Diagnostic Code is applicable in this case.  Moreover, the Veteran has already been assigned the highest possible evaluation under Diagnostic Codes 5003 and 5010.  Therefore, the Board will no longer discuss those Diagnostic Codes 5003, 5010, or 5203 in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5203 (2015).

Next, the Board notes that there is no evidence of ankylosis of the scapulohumeral articulation at any time throughout the appeal period.  Accordingly, Diagnostic Code 5200 is inapplicable to the disability picture presented in this case and cannot be used to provide a higher evaluation in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.

Likewise, the Board notes that the Veteran's left shoulder disability involves a resection of his left clavicle with arthritis of the AC joint of his left shoulder.  The evidence of record does not demonstrate that there is any impairment of the Veteran's left humerus related to his left shoulder disability throughout the appeal period; particularly there is no evidence of a loss of head of his humerus (flail shoulder), nonunion of his humerus (false flail joint), fibrous union of his humerus, malunion of his humerus, or recurrent dislocation of his scapulohumeral joint.  In light of this lack of findings, the Board finds that Diagnostic Code 5202 is not applicable to the disability picture presented in this case and therefore is not applicable to assign a higher evaluation in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

This leaves solely Diagnostic Code 5201 for contemplation.  Under Diagnostic Code 5201 in order for the Veteran to get an evaluation in excess of his assigned 20 percent, the Veteran's left shoulder must demonstrate limitation of motion to midway between his side and shoulder level (90 degrees).  The Board notes that throughout the appeal period, the Veteran's shoulder is only shown to have a limitation of flexion and abduction to 80 degrees.  Although the Board acknowledges the Veteran's complaints of difficulty with motion overhead, the Board can only find that the limitation of motion demonstrated throughout the appeal period is more closely approximate to limitation of motion to shoulder level rather midway between shoulder level and his side.  Accordingly, the Board must deny an evaluation in excess of 20 percent for his left shoulder disability at this time based on the evidence of record in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.

Finally, in this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left shoulder disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Right Knee Disability

The Veteran filed his claim for service connection for a right knee disorder on April 12, 2012.  His right knee disability has been evaluated as 10 percent disabling throughout the appeal period.  That evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261.  

Under Diagnostic Code 5003 and 5010, a 10 percent evaluation is the highest possible evaluation for the Veteran's right knee disability, as the right knee joint is a single major joint; moreover, as will be noted below, there is no evidence of any incapacitating episodes as a result of the Veteran's right knee disability.  Consequently, Diagnostic Code 5003 and 5010 cannot be used to provide the Veteran a higher evaluation than already assigned in this case and the Board will no longer discuss it in this decision.  See38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  

In addition to Diagnostic Codes 5003 and 5010, the Board is directed to evaluate the Veteran's bilateral knee disabilities under other potentially applicable Diagnostic Codes.  

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Codes 5256, 5262, and 5263 are also potentially applicable in evaluation of his right knee disability.  However, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of right knee ankylosis.  Thus, Diagnostic Code 5256 is not applicable to the disability picture presented in this case and it will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5262 is also not applicable as there is no evidence that the Veteran has mal- or nonunion of his tibia and fibula associated or due to his service-connected right knee disability.  The Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As a final initial matter, the Board notes that there is no evidence that the Veteran's right knee has genu recurvatum throughout the appeal period.  Therefore, the Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the evidence of record, in an October 2009 treatment record with Dr. P.J.L., the Veteran complained of pain for one month in his right knee after injuring it while training in Iraq; he was running in some rocks and twisted his knee.  He reported pain in the posterior and medial aspects of his right knee, which increased with weightbearing.  He also had occasional swelling; he denied any giving way episodes or previous right knee problems.  On examination, the Veteran's right knee had no scars, atrophy, warmth, or effusion.  He had 0 to 130 degrees of flexion, with normal hamstring strength.  Instability test was negative.  Palpitation of the popliteal region revealed no masses or obvious tenderness, though there was mild medial joint line tenderness.  His hamstrings were tight and pain was experienced with stretching of the hamstrings but no radicular symptoms were produced; right foot and ankle examination revealed normal motor and sensory findings.  Dr. P.J.L. concluded "right knee pain, possible medial meniscus tear, though examination findings are relatively benign today."  The Veteran was seen for follow-ups in October and November 2009 for his right knee pain, with similar findings.

In a March 2012 VA treatment record, the Veteran reported a "long history of right knee pain, gradually worsening."  He rated the knee pain as 10 out of 10 and constant, worse with prolonged standing and stairs; it was eased with rest and heat.  On examination, the Veteran had an antalgic gait with mild effusion noted.  He had range of motion from 0 to 100 degrees, limited by pain.  The Veteran's muscle strength testing was deferred due to pain; he had a fair quad set.  Sensation was intact to light touch, and his ACL and PCL were intact.  There was lateral greater than medial joint line tenderness.  He was diagnosed with right knee pain and prescribed physical therapy with therabands at that time. He was also submitted for a right knee brace.  

In a nurse evaluation on the same date, the nurse noted that the Veteran's right knee had slight effusion and increased laxity to lateral distraction; although, there was no patellar motion pain, he was nontender, and he had a negative drawer sign.

The Veteran filed his claim for service connection in April 2012.  He underwent a VA examination of his right knee disability in October 2012, at which time he was diagnosed with minimal degenerative arthritis of the right knee.  The examiner denied any flare-ups and only reported right knee pain secondary to marching and physical training in service.  On examination, the Veteran had 130 degrees of flexion and had 0 degrees of extension, with pain at both of those endpoints; after repetitive testing, the Veteran's right knee range of motion was unchanged.  The examiner indicated that there was no additional limitation of motion following repetitive testing/repeated use; the examiner noted that the Veteran's functional limitation/impairment of his right knee disability was pain on movement, as noted above.  The Veteran had pain to palpitation of the right knee.  The Veteran's right knee muscle strength, anterior stability (Lachman), posterior instability (posterior drawer), and medial-lateral instability testing were all normal; there was no evidence of history of recurrent patellar subluxation and/or dislocation.  The examiner did not identify any other right leg, tibia-fibula impairments, or right meniscal conditions associated with the Veteran's right knee disability.  The examiner did note that the Veteran regularly used a right knee brace.  The examiner found that the Veteran was not so diminished due to his right knee disability that he would be better served by a prosthesis or amputation; he had not had a meniscectomy or any other surgical intervention of the right knee.  The examiner noted that x-rays indicated right knee degenerative arthritis, although there was no x-ray evidence of patellar subluxation or any other significant diagnostic test findings.  The examiner finally concluded that the Veteran's right knee disability did not impact his ability to work.  

In his January 2013 notice of disagreement, the Veteran indicated that he had degenerative arthritis of the right knee, x-ray evidence of arthritis and pain with limitation of motion noted; he asked for those symptoms to be separated.  In his April 2013 substantive appeal, VA Form 9, he indicated that the symptoms of his right knee disability "show[ed] a greater evaluation assignment."  

In September 2013, the Veteran underwent another VA examination of his right knee disability.  He was diagnosed with minimal degenerative osteoarthritis of the right knee at that time.  The Veteran reported flare-ups and pain with squatting and bending.  On examination, the Veteran had 110 degrees of flexion and 0 degrees of extension of the right knee, with pain at both endpoints; the Veteran's range of motion of the right knee was unchanged after repetitive testing.  The examiner noted that the Veteran was not additionally limited in range of motion as a result of repetitive testing/repeated use.  The examiner noted that the Veteran's functional impairment of his right knee disability was pain on movement, as noted above.  There was no evidence of tenderness or pain on palpitation.  The Veteran's right knee muscle strength, anterior stability (Lachman), posterior instability (posterior drawer), and medial-lateral instability testing were all normal; there was no evidence of history of recurrent patellar subluxation and/or dislocation.  The examiner did not identify any other right leg, tibia-fibula impairments, or right meniscal conditions associated with the Veteran's right knee disability.  The examiner did note that the Veteran regularly used a right knee brace.  The examiner found that the Veteran was not so diminished due to his right knee disability that he would be better served by a prosthesis or amputation; he had not had a meniscectomy or any other surgical intervention of the right knee.  The examiner noted that x-rays indicated right knee degenerative arthritis, although there was no x-ray evidence of patellar subluxation or any other significant diagnostic test findings.  The examiner finally concluded that the Veteran has pain on squatting and bending which impacted his ability to work, but there was no impairment to sedentary employment; the examiner also noted that the Veteran was currently receiving job re-training in the voluntary training unit.  

The September 2013 examiner stated in a January 2014 addendum that she "cannot report additional loss of [range of motion] during flareups without resorting to mere speculation as this would require exam during flareup."  She further clarified in a November 2014 addendum, as follows:

I have reviewed [the claims] file and recent exam.  Veteran has knee, shoulder and neck condition.  I cannot report further loss of [range of motion] due to knee, shoulder or neck flareups without resorting to mere speculation as this would require exam of Veteran during flareups.  I cannot provide additional [range of motion] requested above without resorting to mere speculation as this information was not provided in exam and [range of motion] can only be determined through physical exam.

Finally, in August 2015, the Veteran testified at a Board hearing that he had arthritis of the right knee.  He reported having constant right knee pain, and regularly wearing a knee brace, for stability and to alleviate pain.  He also testified that he does a lot of walking and it's painful; sometimes the pain will radiate to his ankle and right foot, and sometimes his right ankle will swell.  He took Percocet for his pain.  The Veteran finally testified that he was warned that wearing his right brace too much would potentially result in muscle atrophy and buckling of his right knee.

Based on the foregoing evidence, the Board finds that the Veteran's claim for increased evaluation of his right knee must be denied.  The reasoning is as follows.

As noted throughout the appeal period, the Veteran's extension is routinely shown to be normal-to 0 degrees.  As there is no evidence that the Veteran's extension is limited to 15 degrees or greater, a higher evaluation is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Likewise, while the Veteran's flexion is only shown to be at best limited to 100 degrees throughout the appeal period; such is commensurate to a noncompensable limitation of motion under Diagnostic Code 5260.  In light of the Veteran's painful motion and x-ray evidence of arthritis, the Veteran's currently assigned 10 percent evaluation is appropriately assigned under Diagnostic Code 5003-5260.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260.

Additionally, the Board has contemplated whether a separate evaluation under Diagnostic Code 5257 is appropriate in this case.  The Board notes that throughout the appeal period, the objective evidence demonstrates normal stability testing of the Veteran's right knee and no history of patellar subluxation or dislocation.  The only evidence of record which demonstrates any type of right knee instability is the nurse's treatment record in March 2012, noting laxity to lateral distraction; however, the physician's examination that same day did not note that symptom.  Moreover, the Veteran generally denied throughout the appeal period any episodes of buckling, giving way, or instability, though he did testify in his most recent hearing that he needs to be careful of that type of symptom in the future due to wearing his brace too much.  Based on the evidence of record, however, the Board cannot find that the Veteran's disability picture more closely approximates evidence of slight right knee instability throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.

Finally, the Board notes that while there is pain throughout the appeal period and there is a single indication of effusion in March 2012, there is no evidence of dislocated semilunar cartilage of the right knee or any incidents of "locking" of his right knee.  Likewise, the Veteran is not shown to have any right tibia-fibula impairments as a result of his right knee disability or evidence of right knee ankylosis throughout the appeal period.  Therefore, an evaluation under Diagnostic Codes 5256, 5258, and 5262 are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

Finally, in this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right knee disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In short, the Veteran's currently assigned 10 percent evaluation for his right knee disability has been appropriately assigned under Diagnostic Code 5003-5260, for x-ray evidence of arthritis with painful motion and a noncompensable limitation of motion of right knee flexion.  The Veteran's right knee extension is normal throughout the appeal period, and the disability picture presented by the Veteran's right knee disability is not more closely approximate to slight right knee instability.  The Board has contemplated whether separate evaluations for the right knee disability are warranted, as appropriate, and has found that they are not.  Accordingly, the Veteran's claim for increased evaluation of his right knee disability must be denied at this time based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-63.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An extension beyond August 31, 2010, for temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of the Veteran's left shoulder disability following surgery, is denied.

An evaluation in excess of 20 percent for left shoulder disability is denied.

An evaluation in excess of 10 percent for right knee disability is denied.


REMAND

With respect to the Veteran's cervical spine disability increased evaluation, extension of a temporary total evaluation under 38 C.F.R. § 4.30, and earlier effective date claims, the Veteran submitted a timely notice of disagreement as to those issues; the AOJ promulgated a statement of the case as to those issues in March 2015-the same date as the most recent supplemental statement of the case regarding the issues the Board decided above.  

Consequently, it appears that the AOJ packaged those documents together when they sent them to the Veteran.  The supplemental statement of the case appears to have been addressed to a Nautical Way address, and the statement of the case appears to have a header addressed to a Ganasita Trail address.  The supplemental statement of the case was the document placed on top, with its address header showing; accordingly, the Board finds that the March 2015 statement of the case respecting the cervical spine disability was most likely sent to the Nautical Way address, despite having a separately addressed header to the Ganasita Trail address.  

Subsequently, the AOJ received both of those documents back as return to sender by the United States Postal Service as undeliverable; it was noted that the address number did not correspond with that street address provided.  

After reviewing the claims file, particularly older documents sent to the Veteran, it appears that the Nautical Way address number's third digit was inadvertently changed to "9" instead of "0" in the March 2015 mailing.

Notwithstanding this apparent typographical error in the address, it further appears that the Nautical Way address was an old address, and that February 2015 and subsequent correspondence, including notification of the Veteran's Board hearing, was sent to the Ganasita Trail address.  Thus, it appears that VA did not send the Veteran a copy of the statement of the case respecting the cervical spine issues to his latest address of record, as required by 38 C.F.R. §§ 19.29 and 19.30.

Furthermore, these facts above appear to explain the apparent confusion by the Veteran and his representative at the August 2015 Board hearing regarding whether the cervical spine claims were, in fact, on appeal at this time.  As the undersigned noted in the hearing transcript, there is no substantive appeal, VA Form 9, regarding those issues of record.  The above noted mailing mishap would appear to explain why that is the case.  

In light of the Veteran's clear desire to continue appeal of his cervical spine issues expressed at his hearing in August 2015 before the undersigned, the Board waives the timeliness requirement of the receipt of the substantive appeal, VA Form 9, in this case with respect to those issues.  Consequently, the Board will take jurisdiction over the earlier effective date, extension of a temporary total evaluation under 38 C.F.R. § 4.30, and increased evaluation of the Veteran's cervical spine disability claims at this time.  See 38 C.F.R. §§ 20.200, 20.202 (2015); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Beryle v. Brown, 9 Vet. App. 24, 28 (1996); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the failure to file a timely substantive appeal is not jurisdictional and may be waived by the Board).

Given that the Board has jurisdiction over those claims on appeal, the Board finds that it must remand those claims to the AOJ in this case in order for the Veteran to be provided a copy of the statement of the case with respect to those issues, in order to satisfy VA's regulations with regards to notice.  See 38 C.F.R. §§ 19.29, 19.30 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the March 2015 Statement of the Case respecting the earlier effective date, increased evaluation, and temporary total evaluation claims for his cervical spine disability.

2.  After being given an appropriate amount of time, and only if appropriate, the AOJ should review the claims file and readjudicate the Veteran's cervical spine claims, and if the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


